 

Executive Employment Agreement

 

This Executive Employment Agreement (the “Agreement”), dated March 8, 2012 (the
“Effective Date”), is by and between WaferGen Biosystems, Inc. (the “Company”)
and Ivan Trifunovich (“Executive”) (collectively, the “parties”).

 

I.Position and Responsibilities

 

A. Term. The initial term of this Agreement shall begin on the Effective Date
and shall end on the five (5) year anniversary of the Effective Date; provided,
however, that this Agreement shall automatically renew and extend for an
additional one (1) year term on the five (5) year anniversary of the Effective
Date and on each anniversary of the Effective Date thereafter, unless either
party gives written notice of non-renewal to the other party at least one
hundred and eighty (180) calendar days prior to the anniversary date on which
such renewal otherwise would occur (such initial term as renewed hereunder, the
“Term”).

 

B. Position. Executive is employed by the Company to render services to the
Company in the position of President and Chief Executive Officer. Executive
shall perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties, consistent with the position of President and Chief Executive Officer,
now or hereafter assigned to Executive by the Board of Directors of the Company
(“Board”). Executive shall abide by Company rules, regulations, and practices as
adopted or modified from time to time by the Board in its sole discretion.

 

C. Location. It is acknowledged and agreed that the Executive lives in New
Jersey and will not be required to relocate to California or elsewhere in
connection with his employment by the Company pursuant to this Agreement.
Executive agrees to travel to the Company’s offices in California from time to
time, as reasonably required in the Board’s discretion, in connection with the
performance of his duties as the Company’s President and Chief Executive
Officer. The Company shall reimburse Executive for all reasonable travel
expenses incurred in connection with working at the Company’s principal office
in Fremont, California.

 

D. Director. On the Effective Date of this Agreement, the Board shall appoint
the Executive to the Board in accordance with applicable law and the Company’s
Bylaws.

 

E. Other Activities. Except upon the prior written consent of the Company’s
Board of Directors, Executive will not, during the term of this Agreement,
(i) commence any other employment, or (ii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that would interfere with Executive’s duties and responsibilities hereunder or
create a conflict of interest with the Company. Notwithstanding the foregoing,
the Company agrees that Executive may continue to serve as President, CEO, and
Chairman of the Board of Directors of Helicos BioSciences Corporation and a
member of the advisory board of a Japanese multi-national company previously
disclosed to the Board, provided that such service does not materially interfere
with Executive’s performance of his obligations to the Company or create a
conflict of interest with the Company.

 



 

 

 

 

F. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, employment with the Company, and the performance of Executive’s
proposed duties under this Agreement shall not violate any obligations Executive
may have to any other employer, person or entity, including any obligations with
respect to proprietary or confidential information of any other person or
entity.

 

II.Compensation and Benefits

 

A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Three Hundred
and Sixty Thousand Dollars ($360,000) per year (“Base Salary”). The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees. In no event shall the Executive’s Base Salary
be less than his Base Salary amount for the immediately preceding twelve (12)
month period other than in the circumstance where the Company reduces the base
salaries of all similarly situated executives of the Company, provided, however,
even in that circumstance, Executive’s Base Salary shall not be reduced by more
than twenty percent (20%).

 

B. Bonus. Executive shall be eligible to earn a performance bonus for each
completed fiscal year of his employment with the Company, in an amount up to
fifty percent (50%) of his then-current Base Salary, in accordance with an
annual incentive plan to be established for each year by the Compensation
Committee of the Company’s Board of Directors (“Bonus”). Any Bonus payment for
2012 shall be pro-rated based on Executive’s partial year of service. Executive
must remain employed by the Company through the end of a given fiscal year in
order to be eligible for any Bonus for such fiscal year; provided, however, that
Executive shall not be entitled to any Bonus for a given fiscal year if
Executive’s employment is terminated For Cause prior to the date on which a
Bonus is paid to Executive by the Company for such fiscal year. All Bonuses
shall be paid no later than April 30 of the year following the year for which
the Bonus is earned.

 

C. Stock Options.

 

1. In connection with the execution of this Agreement, Executive will be granted
a stock option to purchase 3,000,000 shares of the Company’s common stock, which
is the maximum number of shares available for grant to any one individual in any
one calendar year pursuant to the Company’s 2008 Stock Incentive Plan (the
“Initial Option”). The Initial Option will vest over a period of three (3)
years, with one-third of the shares subject to the Initial Option vesting on the
first anniversary of the Executive’s initial date of employment with the
Company, and the remaining two-thirds of the shares subject to the Initial
Option vesting in eight (8) equal quarterly installments over two years
following the one-year anniversary of the Executive’s initial date of employment
with the Company (for a three-year vesting period in total), subject to
Executive’s continued employment with the Company through each vesting date. The
vesting commencement date shall be the first day of Executive’s employment with
the Company. In the event (i) of a Change of Control, (ii) Executive’s
employment is terminated By Death or By Disability (as defined in Section IV
below), (iii) Executive’s employment is terminated by Executive for Good Reason
(as defined in Section IVA below) or (iv) Executive’s employment is terminated
by the Company other than For Cause (as defined in Section IVB below), then in
each case 100% of the number of unvested shares then subject to the Initial
Option shall accelerate and become vested shares as of the date of such event.
The exercise price of the Initial Option will be equal to the “Fair Market
Value” of the Company’s common stock (as such term is defined in the Company’s
2008 Stock Incentive Plan) on the date of grant of such option. The Initial
Option will be subject to the terms, definitions and provisions of the Company’s
2008 Stock Incentive Plan under which the Initial Option is granted and the
Stock Option Agreement by and between Executive and the Company; provided,
however, that in the event of any conflict between the terms of the 2008 Stock
Incentive Plan or such Stock Option Agreement and this Agreement, the terms of
this Agreement shall prevail and govern.

 



2

 

 

 

2. In each calendar year on the next business day following January 1 beginning
with 2013 and provided that Executive remains employed with the Company through
the applicable date of grant, Executive also will be granted an additional stock
option (each, an “Additional Option”) to purchase common stock of the Company to
the extent necessary to provide Executive with a total equity interest in the
Company equal to five percent (5%) of the total number of shares of Company
common stock outstanding on a fully diluted and as-converted basis on the date
of grant of such Additional Option; provided, however, that the Company shall
not be required to grant to Executive in any calendar year options to purchase
shares in excess of any applicable individual share limit set forth in the stock
plan pursuant to which the Additional Option is granted, including the limit of
3,000,000 shares set forth in the 2008 Stock Incentive Plan. The number of
shares subject to any particular Additional Option shall be equal to that number
of shares which, together with (a) the number of shares subject to the Initial
Option, (b) all prior Additional Options and (c) any other compensatory equity
interests granted to Executive by the Company, equals five percent (5%) of the
total number of shares of Company common stock outstanding on a fully diluted
and as-converted basis at such time. The calculation of the fully diluted and
as-converted shares for this purpose will be determined by the Company’s Board
of Directors or compensation committee in its reasonable discretion (and the
Board or compensation committee shall accept and consider reasonable input from
Executive with respect to the determination of such calculation), and will be
made (i) assuming the Series A (and to any extent applicable, the Series B)
Preferred and the Company’s outstanding Convertible Notes are fully converted
into common shares at their designated conversion prices and that any
in-the-money warrants are fully exercised on a cashless/ net issuance basis (for
avoidance of doubt, any out-of-the-money warrants will not be included in the
calculation of fully diluted and as-converted shares), and (ii) taking into
account any equity or equity-based awards granted under the Company’s stock
incentive plans. Each Additional Option will have the same vesting terms as the
Initial Option, with the vesting commencement date being the first day of
Executive’s employment with the Company. The exercise price of each Additional
Option will be equal to the “Fair Market Value” of the Company’s common stock
(as such term is defined in the Company’s 2008 Stock Incentive Plan or any other
stock plan pursuant to which the Additional Option is granted) on the date of
grant of such Additional Option. Each Additional Option will be subject to the
terms, definitions and provisions of the Company’s stock plan under which such
Additional Option is granted and the Stock Option Agreement by and between
Executive and the Company; provided, however, that in the event of any conflict
between the terms of the applicable stock plan or such Stock Option Agreement
and this Agreement, the terms of this Agreement shall prevail and govern.

 



3

 

 

 

3. Notwithstanding anything contained herein or in the Stock Option Agreements
governing the Initial Option, any Additional Option, and any other stock option
to the contrary, in the event of the termination of Executive’s employment with
the Company, Executive shall be entitled to exercise his vested stock options
(including those vesting upon such termination) until the earlier of (i)
eighteen (18) months from the date of termination or (ii) the expiration date of
such stock options as set forth in the applicable Stock Option Agreements for
such awards, determined without regard to such termination or resignation;
provided further that such extended exercise period shall not apply in
situations where the employment of Executive is terminated For Cause or by
Executive other than for Good Reason (as defined in Section IVA below), in which
case, the exercise periods shall continue to be governed by the terms of the
Stock Option Agreements.

 

D. Additional Payout in Distribution.

 

1. Calculation of Contingent Payments

 

(a) In the event that a distribution is made of any of the assets (including
cash) of the Company to holders of any class of capital stock by reason of their
ownership thereof, including any distribution made solely to the holders of the
Company’s preferred stock (but excluding the payment of accrued and accumulated
dividends on the preferred stock) and including any distribution made in
connection with a Change of Control (each, a “Distribution”), then in each such
case Executive shall have the right to receive a payment (a “Contingent
Payment”) from the Company (or the successor to the Company if the Company is
not the surviving company in such Change of Control) in connection with each
such Distribution equal to the amount, if any, by which (i) five percent (5%) of
the Total Distribution Amount (as defined below) exceeds (ii) the amount paid to
Executive in such Distribution with respect to compensatory equity interests
then held by Executive less the exercise or other purchase price paid or payable
by Executive for such equity interests. If the amount paid to Executive in such
Distribution with respect to compensatory equity interests then held by
Executive, less the exercise or other purchase price paid by Executive for such
equity interests, is equal to or exceeds five percent (5%) of the Total
Distribution Amount, then no Contingent Payment shall be payable to Executive. A
“Distribution” shall be deemed to include payments made, or other consideration
provided, by a third party to all holders of any particular class of capital
stock as part of the Change of Control, such as in the event of a purchase of
Company stock directly from Company stockholders pursuant to a tender offer.

 

(b) For purposes of calculating the amount received by Executive in the
Distribution with respect to equity interests then held by Executive, (i) all
compensatory equity interests granted by the Company to Executive at any time
shall be treated as then held by Executive, including any compensatory equity
interests previously sold by Executive that would have been entitled to
participate in such Distribution had such equity interests not been sold prior
to the date of the Distribution, and (ii) any equity interests purchased by
Executive in open-market transactions or in privately-negotiated transactions
with individual investors shall not be treated as then held by Executive.

 



4

 

 

 

(c) “Total Distribution Amount” shall be the value of all cash, property and
securities that is distributed or paid in respect of equity interests in
connection with the Distribution, including amounts payable as part of a Change
of Control and amounts paid for the sale or redemption of, or as distributions
with respect to, any such equity interests. For avoidance of doubt, the
Company’s Convertible Notes (unless they have been previously converted into
Preferred Stock or Common Stock, or they are converted into Preferred Stock or
Common Stock in connection with the Change of Control such that the holders of
the Convertible Notes instead participate as holders of capital stock in the
distributions made in connection with the Change of Control) are to be
considered as debt and not equity.

 

2. Time and Form of Payments.

 

(a) Subject to Executive’s continued employment with the Company through the
date on which a Distribution occurs, in the event Executive is entitled to a
Contingent Payment with respect to such Distribution, then the form of
consideration payable to Executive in connection with the Distribution shall be
the same form paid to holders of the Company’s capital stock, which shall mean
all cash if stockholders receive all cash in the Distribution or such other form
or forms of consideration, or combinations thereof, as the stockholders shall
receive in the Distribution. In addition, with respect to a Distribution that
constitutes a “change in the ownership of a corporation” or a “change in the
ownership of a substantial portion of a corporation’s assets” (as those terms
are defined in Section 409A (which term is defined in Annex A)), the Contingent
Payment shall be paid on the same schedule and under the same terms and
conditions as is the consideration received by other stockholders who
participate in the Distribution, provided that all Contingent Payments with
respect to such Distribution will be made no later than five years after the
change in control event, in accordance with Treasury Regulation section
1.409A-3(i)(5)(iv)(A); provided, further, that with respect to all other
Distributions (“Non-Change in Control Event Distributions”) a Contingent Payment
with respect to such a Non-Change in Control Event Distribution will be made no
later than the 15th day of the third month of the year following the year in
which the Non-Change in Control Event Distribution occurs (or commences in the
event the Non-Change in Control Event Distribution is paid in two or more
installments). If a Non-Change in Control Event Distribution is scheduled to be
paid in two or more installments, the Contingent Payment shall be calculated in
accordance with Section IID.1 above, provided that the calculation will include
the estimated fair market value of such payments, accounting for the likelihood
that payments underlying a Non-Change in Control Event Distribution that are
scheduled to be made, or may potentially be made, to other stockholders in the
future and that are subject to a risk of forfeiture will actually be made to
such stockholders, discounted to present value as of the latest date such
payments could be made in accordance with the preceding sentence, as calculated
by an actuary, adjuster, or appraiser mutually agreed upon by Executive and the
Company.

 

 (b) In the event that Executive’s employment with the Company is terminated (i)
after the first year of Executive’s employment with the Company, for any reason
more than six (6) months prior to a Distribution, or (ii) during the first year
of Executive’s employment with the Company, for any reason more than one (1)
year prior to a Distribution, then Executive shall have no right to receive any
Contingent Payment in connection with such Distribution or any other
Distribution thereafter.

 



5

 

 

 (c) In the event that Executive’s employment with the Company is terminated for
any reason other than For Cause, By Death or By Disability (as defined in
Section IV below), by Executive without Good Reason (as defined in Section IVA
below), or by Non-Renewal (as defined in Section IIIB below) (such termination,
a “Qualifying Termination”), Executive shall be entitled to receive a Contingent
Payment (the “Post-Termination Contingent Payment”) with respect to any
Distributions that occur either (i) within six (6) months following a Qualifying
Termination after his first year of employment with the Company or (ii) within
one (1) year following a Qualifying Termination that occurs during the first
year of Executive’s employment with the Company (each such Distribution, a
“Qualifying Distribution”). Such Post-Termination Contingent Payment will be
paid to Executive as soon as practicable following the earlier of (x) the
13-month anniversary of Executive’s Qualifying Termination and (y) the
occurrence of a Change of Control that constitutes a “change in control event,”
as defined in Treasury Regulation section 1.409A-3(i)(5) (either such date, the
“Payment Date”), subject to the following:

 

 (1) Except as provided by paragraph (2) below, the Executive’s Post-Termination
Contingent Payment shall be payable in the same form paid to holders of the
Company’s capital stock, which shall mean all cash if stockholders receive all
cash in the Distribution or such other form or forms of consideration, or
combinations thereof, as the stockholders shall receive in the Distribution,
unless doing so is not feasible, as determined by the Company in its sole
discretion, in which case the Post-Termination Contingent Payment shall be
payable in a single lump sum cash payment, less applicable withholdings, equal
to the value of all Contingent Payments, calculated in accordance with Section
IID.1 above, that would have been payable to Executive with respect to any
Qualifying Distributions, provided that, if any consideration payable to the
holders of the Company’s capital stock in connection with a Qualifying
Distribution is either (A) paid in a form other than cash or (B) is scheduled to
be paid, or may potentially be paid, at any time following the Payment Date, the
calculation will include the estimated fair market value of such payments,
accounting for the likelihood that payments underlying a Distribution that are
scheduled to be made, or may potentially be made, to other stockholders in the
future and that are subject to a risk of forfeiture will actually be made to
such stockholders, discounted to present value as of the Payment Date, as
calculated by an actuary, adjuster, or appraiser mutually agreed upon by
Executive and the Company ; and

 

 (2) If the Payment Date is a Change of Control that constitutes a “change in
the ownership of a corporation” or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are defined in Section 409A
(which term is defined in Annex A)), the form of consideration payable to
Executive in connection with the Distribution shall be the same form paid to
holders of the Company’s capital stock, which shall mean all cash if
stockholders receive all cash in the Distribution or such other form or forms of
consideration, or combinations thereof, as the stockholders shall receive in the
Distribution. In addition, in that case, the Post-Termination Contingent Payment
shall be paid on the same schedule and under the same terms and conditions as is
the consideration received by other stockholders who participate in the
Distribution, provided that all Post-Termination Contingent Payments with
respect to such Distribution will be made no later than five years after the
change in control event, in accordance with Treasury Regulation section
1.409A-3(i)(5)(iv)(A).

 

 3. In addition, the right to receive any further Contingent Payments shall
terminate immediately following the first Change of Control (other than with
respect to the Contingent Payment payable in connection with such Change of
Control).

 



6

 

 

 

4. The amount payable to Executive as any Contingent Payment shall be in
addition to, and not in lieu of, any other amounts paid or payable to Executive
under this Agreement or in connection with the Change of Control.

 

E. Long-Term Incentive Plan Bonus. Executive shall be eligible to participate in
a long-term incentive plan to be established by the Company. Such long-term
incentive plan shall contain the terms and conditions set forth below. This
Agreement shall be deemed the long-term incentive plan pending the Company’s
establishment of a separate plan document.

 

1. The long-term incentive plan shall provide for a cash payment to Executive
upon a Change of Control based on the Aggregate Equity Transaction Value (as
defined below) in such Change of Control transaction, as follows:

 

(a) for a transaction with an Aggregate Equity Transaction Value of more than
$50 million, and up to $75 million, Executive shall be entitled to receive a
cash payment equal to 1% of the Aggregate Equity Transaction Value;

 

(b) for the portion, if any, of the Aggregate Equity Transaction Value in excess
of $75 million and up to $100 million, Executive shall be entitled to receive a
cash payment equal to 2% of such portion of the Aggregate Equity Transaction
Value;

 

(c) for the portion, if any, of the Aggregate Equity Transaction Value in excess
of $100 million and up to $150 million, Executive shall be entitled to receive a
cash payment equal to 3% of such portion of the Aggregate Equity Transaction
Value; and

 

(d) for the portion, if any, of the Aggregate Equity Transaction Value in excess
of $150 million, Executive shall be entitled to receive a cash payment equal to
5% of such portion of the Aggregate Equity Transaction Value.

 

(By way of example, if the Aggregate Equity Transaction Value was $250 million,
Executive would be entitled to receive an aggregate cash payment equal to the
sum of (i) 0.01, multiplied by $75 million, plus (ii) 0.02, multiplied by $25
million, plus (iii) 0.03, multiplied by $50 million, plus (iv) 0.05 multiplied
by $100 million, or a total of $7.75 million.)

 



7

 

 

 

2. “Aggregate Equity Transaction Value” shall mean the aggregate consideration
paid in the Change of Control based upon the fair market value of the aggregate
consideration payable to the holders of outstanding capital stock and other
equity securities of the Company in connection with such Change of Control,
including amounts paid in respect of any options or other rights to acquire such
capital stock or equity securities. The fair market value of such consideration
other than cash consideration shall be determined as set forth below in Section
IIE.3. For purposes of this Agreement, “equity securities” will include options,
warrants, convertible preferred stock or other equity securities which are in
each case exercisable for, convertible into or exchangeable for capital stock.
Amounts paid or payable to holders of any Convertible Notes (unless the
Convertible Notes have been previously converted into Preferred Stock or Common
Stock, or the Convertible Notes are converted into Preferred Stock or Common
Stock in connection with the Change of Control such that the holders of the
Convertible Notes instead participate as holders of capital stock in the
distributions made in connection with the Change of Control) shall be excluded
in this calculation. In the event and to the extent the consideration actually
paid in the Change of Control includes earnout, contingent value right, or
similar rights granted or payments made to holders after the date of the Change
of Control, such amounts shall be included in determining the amount of
Executive’s long-term incentive plan cash payment pursuant to Section IIE.1
above; provided, however, that the consideration payable to Executive in
connection with such earnout, contingent value right or similar rights or
payments shall be in the same form paid to holders of the Company’s capital
stock and, if the Change of Control constitutes a “change in the ownership of a
corporation” or a “change in the ownership of a substantial portion of a
corporation’s assets” (as those terms are defined in Section 409A (which term is
defined in Annex A)), the consideration shall be paid on the same schedule and
under the same terms and conditions as such consideration provided or paid to
other stockholders but in no event later than five years after the change in
control event, in accordance with Treasury Regulation section
1.409A-3(i)(5)(iv)(A). If the Change of Control does not constitute a “change in
the ownership of a corporation” or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are defined in Section 409A
(which term is defined in Annex A)), the consideration shall be paid in a lump
sum with thirty (30) days of the Change of Control. For the avoidance of doubt,
it is intended that the consideration payable pursuant to this Section IIE
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A provided under Treasury Regulation section 1.409A-1(b)(4) and, to
the extent not so exempt, that the consideration comply, and this Section IIE be
interpreted to the greatest extent possible as consistent, with Treasury
Regulation section 1.409A-3(i)(5)(iv)(A).

 

3. If the consideration received in the Change of Control is other than cash,
its value will be deemed its fair market value as determined in good faith by
the Board of Directors of the Company. Any securities shall be valued as
follows:

 

(a) The value of securities not subject to investment letter or other similar
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall be:

 

(1) if traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange over the thirty
(30) day period (or portion thereof) ending three (3) days prior to the closing;

 

(2) if actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) day period (or portion thereof) ending three (3) days prior to the
closing; and

 

(3) if there is no active public market, the value shall be the fair market
value thereof, as determined by the Board of Directors of the Company.

 

 (b) The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall be
to make an appropriate discount from the value determined above to reflect the
approximate fair market value thereof, as determined by the Board of Directors
of the Company.

 



8

 

 

 

4. In the event that Executive’s employment with the Company is terminated (i)
after the first year of Executive’s employment with the Company, for any reason
more than six (6) months prior to the Change of Control, or (ii) during the
first year of Executive’s employment with the Company, for any reason more than
one (1) year prior to a Change of Control, then Executive shall have no right to
receive any payment under the long-term incentive plan in connection with such
Change of Control. Executive shall be entitled to receive a long-term incentive
plan payment as provided herein with respect to a Change of Control that occurs
either (i) within six (6) months following any termination of Executive’s
employment at any time after his first year of employment with the Company or
(ii) within one (1) year following any termination of Executive’s employment
during the first year of Executive’s employment with the Company, provided that
in each case such right to receive such payment following termination of
employment shall not apply in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section IV
below), by Executive without Good Reason (as defined in Section IVA below), or
by Non-Renewal (as defined in Section IIIB below). In addition, the right to
receive any long-term incentive plan payment with respect to any Change of
Control transaction shall terminate immediately following the first Change of
Control (other than with respect to amounts payable in connection with such
Change of Control).

 

5. The amount payable to Executive under the long-term incentive plan shall be
in addition to, and not in lieu of, any other amounts paid or payable to
Executive under this Agreement or in connection with the Change of Control.

 

F. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, including
the Company’s health, dental, life insurance, disability and 401(k) plans, in
each case in accordance with the benefit plans established by the Company, and
as may be amended from time to time in the Company’s sole discretion. Executive
shall be eligible to accrue four (4) weeks of paid vacation per calendar year,
in accordance with the Company’s vacation policy as amended from time to time.

 

G. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

H. Indemnification. In connection with the execution of this Agreement,
Executive and the Company have executed the Company’s standard indemnification
agreement for officers and directors.

 

I. Liability Insurance. Both during and after termination (for any reason) of
Executive’s employment, the Company shall cause Executive to be covered under a
directors and officers’ liability insurance policy for his acts (or non-acts) as
an officer or director of the Company or any of its Affiliates. Such policy
shall be maintained by the Company, at its expense in an amount and on terms
(including the time period of coverage after the Executive’s employment
terminates) at least as favorable to the Executive as policies covering the
Company’s other members of its Board of Directors.

 

J. Legal Fees. Company shall promptly reimburse Executive for his reasonable
legal fees and expenses incurred by Executive in connection with his negotiation
and execution of this Agreement, up to a maximum amount of $15,000.00. In
addition, if any legal action is brought by Executive relating to this Agreement
against the Company and Executive is the prevailing party in any final judgment
or arbitration award, Executive shall be entitled to receive from the Company
all reasonable expenses, including all court costs, arbitration fees and actual
attorneys’ fees paid or incurred in good faith in connection with such legal
action.

 



9

 

 

 

III.effect of termination or non-renewal

 

A. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section IV
below), by Executive other than for Good Reason (as defined in Section IVA
below), or by Non-Renewal (as defined in Section IIIB below), Executive will be
eligible to receive the following severance benefits (collectively, “Severance
Benefits”) if the Company terminates Executive’s employment prior to the end of
the Term or Executive terminates his employment with the Company for Good Reason
prior to the end of the Term:

 

1. an amount equal to twenty-four (24) months of Executive’s then-current Base
Salary, of which (i) one-half of such amount shall be paid in a single lump-sum
amount, less applicable withholdings, on the Company’s next regular payroll
schedule date following the expiration of the 7-day revocation period referenced
in Exhibit A hereto, and (ii) the remaining one-half of such amount shall be
paid in the form of salary continuation on the Company’s regular payroll
schedule, less applicable withholdings, over eighteen (18) months; provided,
however, that such payments will be delayed until the Company’s first regularly
scheduled payroll date occurring on or after the 60th day following Executive’s
termination of employment (the “First Payroll Date”), and any amounts that would
otherwise have been paid prior to the First Payroll Date shall instead be paid
on the First Payroll Date; and

 

2. if Executive elects to continue his group health coverage under COBRA, the
Company will pay Executive’s COBRA premiums for coverage until the earlier of
(a) the end of the eighteen (18) month period following the date of such
termination; or (b) the date Executive becomes covered under another employer’s
health plan; provided, however, that, in the event that the Company determines,
in its sole discretion, that either the payments under this Section IIIA.2 are
no longer exempt from the application of Section 409A or providing the payments
will subject the Company to tax or penalty pursuant to Section 4980D of the
Internal Revenue Code of 196, as amended (the “Code”), then the Company shall
pay Executive an amount equal to each remaining COBRA premium as taxable
compensation in monthly installments.

 

Executive’s eligibility for the foregoing Severance Benefits is conditioned on
Executive having first signed and not revoked a release agreement in the form
attached as Exhibit A within sixty (60) days of Executive’s termination or such
earlier deadline required by the release (such deadline, the “Release
Deadline”). The Severance Benefits will not be paid or provided until the
release agreement becomes effective and irrevocable, and, subject to Annex A
attached hereto, any Severance Benefits otherwise payable between the date of
Executive’s termination and the date such release agreement becomes effective
shall be paid on the effective date of such release agreement. If the release
agreement does not become effective by the Release Deadline, Executive will
forfeit all rights to severance payments and benefits under this Agreement. For
the avoidance of doubt, Executive shall not be entitled to the foregoing
Severance Benefits if Executive’s employment is terminated For Cause, By Death
or By Disability; by Non-Renewal pursuant to Section IIIB; by Executive other
than for Good Reason; or if Executive’s employment ends upon expiration of the
Term following notice of non-renewal given pursuant to Section IA.

 



10

 

 

 

B. Non-Renewal. If either party gives notice of non-renewal of this Agreement as
described in Section IA above (“Non-Renewal”), the Company may elect to make the
termination of Executive’s employment effective immediately at any time prior to
the end of the applicable notice period (“Notice Period”) and, provided that the
Company is not making the election to terminate Executive’s employment For Cause
or By Death or By Disability, the Company will provide the following separation
benefits to Executive:

 

1. Executive’s then-current Base Salary for the period from the date of such
termination through the remainder of the Notice Period, which shall be paid in
the form of salary continuation on the Company’s regular payroll schedule, less
applicable withholdings;

 

2. A full or, if such termination occurs prior to the end of the fiscal year,
pro-rata portion of any Bonus which Executive otherwise would have earned if he
had remained employed by the Company through the end of the Notice Period, which
shall be paid on the Company’s regular bonus payment schedule; all Bonuses shall
be paid no later than April 30 of the year following the year for which the
Bonus is earned; and

 

3. if Executive elects to continue his group health coverage under COBRA,
payment of Executive’s COBRA premiums for coverage until the earlier of (a) the
end of the Notice Period; or (b) the date Executive becomes covered under
another employer’s health plan; provided, however, that, in the event that the
Company determines, in its sole discretion, that the payments under this Section
IIIB3 are no longer exempt from the application of Section 409A or providing the
payments will subject the Company to tax or penalty pursuant to Section 4980D of
the Code, then the Company shall pay Executive an amount equal to each remaining
COBRA premium as taxable compensation in monthly installments.

 

IV.Other Terminations

 

A. Termination by Executive for Good Reason. Executive’s termination shall be
for “Good Reason” if Executive provides written notice to the Company of the
Good Reason within ninety (90) days of the event constituting Good Reason, the
Company fails to cure the Good Reason within thirty (30) days of such written
notice (the “Cure Period”), and Executive terminates his employment within
ninety (90) days of the expiration of the Cure Period. For purposes of this
Agreement, “Good Reason” shall mean any of the following events if effected by
the Company without the consent of Executive: (A) an adverse change in
Executive’s title, or a change in Executive’s position with the Company which
materially reduces Executive’s level of responsibility; provided that a change
in Executive’s title or position due to the fact that the Company or its
successor becomes a stand-alone division or subsidiary of another company will
not alone constitute Good Reason so long as Executive continues to act as the
most senior level employee of such division or subsidiary; (B) a material
reduction in Executive’s Base Salary, except for reductions that meet the
requirements of Section IIA of this Agreement; or (C) the Company requires that
Executive relocate from New Jersey to California or elsewhere in connection with
his employment; (D) the Company commits a material breach of this Agreement; (E)
the Company materially violates or continues to materially violate any law or
regulation contrary to the written advice of both Executive and the Company’s
outside counsel to the Board; or (F) the Company fails to use its reasonable
best efforts to cause Executive to be re-elected to the Board at any annual
meeting of stockholders at which stockholders are electing directors to the
Board, to the extent at such time Executive holds the titles of the Company’s
President and Chief Executive Officer (provided, however, that the failure of
Executive to be nominated to the Board by the other Board members shall be
deemed Good Reason).

 



11

 

 

 

B. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive is convicted of a crime involving dishonesty, breach of
trust, or violence to any person; (ii) Executive willfully engages in conduct
that is in bad faith and materially injurious to the Company, including but not
limited to, misappropriation of trade secrets, fraud or embezzlement;
(iii) Executive commits a material breach of this Agreement, which breach is not
cured within twenty (20) days after written notice to Executive from the Board;
(iv) Executive willfully refuses to implement or follow a reasonable, customary
and lawful policy or directive of the Board, which breach is not cured within
twenty (20) days after written notice to Executive from the Board; or
(v) Executive engages in misfeasance or malfeasance demonstrated by a pattern of
failure to perform job duties diligently and professionally which is not cured
within twenty (20) days after written notice to Executive from the Board. The
Board may terminate Executive’s employment For Cause at any time, without any
advance notice (following any applicable notice and cure period set forth in the
immediately preceding sentence). The Company shall pay to Executive all
compensation to which Executive is entitled up through the effective date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

C. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

D. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the reasonable opinion of the Board, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and eighty (180) days in any
twelve (12) month period, then, to the extent permitted by law, the Board may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.

 

V.Change of Control

 

A. “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean (A) a sale or disposition (including by way of liquidation) of all or
substantially all of the assets of the Company; or (B) the acquisition of the
Company by another entity by means of any reorganization, merger or
consolidation (but excluding any reorganization, merger or consolidation
effected exclusively for the purpose of changing the domicile of the Company) or
series of related transactions, in each case in which the Company’s stockholders
of record as constituted immediately prior to such transaction or series of
related transactions will, immediately after such transaction or series of
related transactions (by virtue of securities issued in such transaction or
series of related transactions) fail to hold at least 50% of the voting power of
the resulting or surviving corporation following such transaction or series of
related transactions; provided, however, that (i) any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by the Company or indebtedness of the Company is cancelled or
converted (or a combination thereof) shall not be deemed to be a Change of
Control; (ii) any transaction or series of transactions resulting in Great Point
Partners, LLC, Deerfield Management or their affiliates owning individually or
together in the aggregate 50% or more of the voting power of the resulting or
surviving corporation following such transaction or series of related
transactions shall not be deemed to be a Change of Control; or (iii) any
transaction or series of transactions in which individual investors are selling
their equity interests in the Company to individual buyers in
privately-negotiated transactions to which the Company is not a party shall not
be deemed to be a Change of Control.

 



12

 

 

 

B. Termination Before or Following a Change of Control. If the Company
terminates Executive’s employment with the Company other than “For Cause” within
three (3) months before or twelve (12) months following a Change of Control, and
such termination entitles Executive to Severance Benefits under Section IIIA
above, Executive will be eligible to receive (1) Severance Benefits in
accordance with, and subject to the requirements of, Section IIIA and (2) a
supplemental severance payment equal to the product of (ii) 50% of Executive’s
then-current Base Salary, multiplied by (ii) two, which supplemental severance
payment amount shall be paid in a single lump-sum amount, less applicable
withholdings, on the later of the effective date of the termination or the
Change of Control (provided, however, Company shall be deemed in compliance with
the foregoing if it makes such lump-sum payment on the Company’s first regularly
scheduled payroll date occurring on or after the 60th day following Executive’s
termination of employment or the Change of Control, as applicable). Executive’s
receipt of the foregoing benefits, including the supplemental payment, shall be
subject to the conditions set forth in Section IIIA for receipt of Severance
Benefits. For avoidance of doubt, Executive shall not be eligible for the
payments or benefits set forth in this paragraph if Executive’s employment is
terminated For Cause, By Death or By Disability; by Non-Renewal pursuant to
Section IIIB; by Executive other than for Good Reason; or if Executive’s
employment ends upon expiration of the Term following notice of non-renewal
given pursuant to Section IA.

 

C. Golden Parachute Excise Tax Payments. In the event that any payment in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code to
Executive or for Executive’s benefit, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, Executive’s employment with the Company (a “Payment” or
“Payments”), would be subject to the excise tax imposed by Code Section 4999, or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive will
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties (other than interest and penalties imposed by reason of Executive’s
failure to file timely a tax return or pay taxes shown due on Executive’s
return) imposed with respect to such taxes and the Excise Tax), including any
federal, state or local tax imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
by the Company. The Company shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to Executive promptly following the termination date of
Executive’s employment with the Company, if applicable, or such other time as
requested by Executive (provided Executive reasonably believes that any of the
Payments may be subject to the Excise Tax). If requested by Executive, the
Company shall furnish Executive, at the Company’s expense, with an opinion
reasonably acceptable to Executive from the Company’s accounting firm (or an
accounting firm of equivalent stature reasonably acceptable to Executive) that
there is a reasonable basis for the Determination. Any Gross-Up Payment
determined pursuant to this Section VC shall be paid by the Company to Executive
within ten (10) days of receipt of the Determination, and in no event later than
the last day of the calendar year following the calendar year in which Executive
remits the subject taxes.

 



13

 

 

 

VI.Termination Obligations

 

A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment by the Company belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

 

B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also reasonably cooperate with the Company, at the Company’s expense, in the
defense of any action brought by any third party against the Company that
relates to Executive’s employment by the Company.

 

VII.Inventions and Proprietary Information; Prohibition on Third Party
Information

 

A. Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Company’s Proprietary Information and Inventions Agreement,
which is attached as Exhibit B (“Proprietary Information Agreement”).

 

B. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 



14

 

 

 

VIII.Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

IX.ASSIGNMENT; BINDING EFFECT; SENIOR POSITION OF CONVERTIBLE NOTES

 

A. No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation, or pursuant to
the sale or transfer of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company. This Agreement will not be
terminated by any merger, consolidation or transfer of assets of the Company
referred to above. In the event of any such merger, consolidation or transfer of
assets, the provisions of this Agreement will be binding upon the surviving,
resulting or successor corporation or the person or entity to which such assets
are transferred. The Company agrees that if the Company completes an asset sale
pursuant to which all or substantially all of the assets of the Company are
sold, or any other Change of Control transaction pursuant to which the acquiring
or surviving party in such transaction does not assume the Company’s obligations
under this Agreement either by operation of law or contractually, then
concurrently with such asset sale or other transaction the Company will cause
the purchaser of such assets, or such other acquiring or surviving party, to
unconditionally assume in writing all of the obligations of the Company
hereunder. Without limiting the foregoing, but subject to the foregoing, this
Agreement shall inure to the benefit of and be binding upon the Affiliates,
officers, directors, agents, successors and assigns of the Company. This
Agreement will inure to the benefit of, and be enforceable by or against,
Executive or Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees. None of
Executive’s rights or obligations under this Agreement may be assigned or
transferred by Executive other than Executive’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If
Executive should die while any amounts or benefits have been accrued by
Executive but not yet paid as of the date of Executive’s death and which would
be payable to Executive hereunder had Executive continued to live, all such
amounts and benefits unless otherwise provided herein will be paid or provided
in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no such person
is so appointed, to Executive’s estate.

 



15

 

 

 

B. Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that in the event of a Change of Control of the Company,
the repayment of the Company’s currently outstanding Convertible Notes in the
aggregate principal amount of approximately $15,275,000 plus all interest
accrued thereon, to the extent not previously converted into Preferred Stock or
Common Stock and to the extent not converted into Preferred Stock or Common
Stock in connection with the Change of Control, shall be senior in all respects
to the payment of any Severance Benefits, Contingent Payment, long-term
incentive plan payment or similar payments payable to Executive hereunder in
connection with such Change of Control transaction (whether or not Executive’s
employment is terminated in connection with such transaction).

 

X.Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

 

Company’s Notice Address:

 

WaferGen Biosystems, Inc.

7400 Paseo Padre Parkway

Fremont, CA 94555

Attention: Chairman of the Board

 

Executive’s Notice Address:

 

 

XI.Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 



16

 

 

 

XII.Taxes

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.

 

XIII.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XIV.Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XV.OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Each party agrees that any and all of its obligations under this Agreement,
including but not limited to Exhibit B, shall survive the termination of
employment and the termination of this Agreement, except as otherwise provided
herein.

 

XVI.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XVII.NO MITIGATION REQUIRED

 

In no event will Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not Executive obtains other
employment.

 

XVIII.Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 



17

 

 

 

XIX.Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
and Inventions Agreement attached as Exhibit B and the Company’s 2008 Stock
Incentive Plan and Executive’s Stock Option Agreement). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

XX.Executive Acknowledgement

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT HE HAS READ AND UNDERSTANDS THE AGREEMENT, THAT
HE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT HE HAS ENTERED INTO IT FREELY
BASED ON HIS OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT.

 

ACCEPTED AND AGREED:

 



WaferGen Biosystems, Inc.     Ivan Trifunovich                       /s/ Alnoor
Shivji     /s/ Ivan Trifunovich   Signature     Signature             Chairman  
  3/8/12   Title      Date             3/8/12         Date        

 



 

18

 

 

EXHIBIT A

 

General Release of Claims

 

Ivan Trifunovich (“Executive”) and WaferGen Biosystems, Inc. (the “Company”)
have agreed to enter into this General Release of Claims (“Release”) on the
following terms:

 

In exchange for the severance benefits set forth in the Executive Employment
Agreement between the parties dated ________ (the “Agreement”), Executive hereby
completely releases the Company, its affiliated, related, parent or subsidiary
corporations, and its and their present and former directors, officers, and
employees (the “Released Parties”) from all claims of any kind, known and
unknown, which Executive may now have or have ever had against any of them, or
arising out of Executive’s relationship with any of them, including all claims
arising from Executive’s employment or the termination of Executive’s
employment, whether based on contract, tort, statute, local ordinance,
regulation or any comparable law in any jurisdiction (“Released Claims”). By way
of example and not in limitation, the Released Claims shall include any claims
arising under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification Act, the Age
Discrimination in Employment Act, and the California Fair Employment and Housing
Act, or any other comparable state or local law, as well as any claims asserting
wrongful termination, breach of contract, breach of the covenant of good faith
and fair dealing, negligent or intentional misrepresentation, and defamation and
any claims for attorneys’ fees. The parties intend for this release to be
enforced to the fullest extent permitted by law. Executive understands that he
is not waiving any right or claim that cannot be waived as a matter of law, such
as workers’ compensation or unemployment insurance benefits.

 

Executive further agrees that because this Release specifically covers known and
unknown claims, Executive waives any rights under Section 1542 of the California
Civil Code or under any other comparable law of another jurisdiction that limits
a general release to claims that are known to exist at the date of this release.
Section 1542 of the California Civil Code states as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”

 

Executive agrees not to file or initiate any lawsuit concerning the Released
Claims. Executive understand that this paragraph does not prevent him from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive hereby waives any right
to receive any monetary award resulting from such a charge or investigation.

 

Executive acknowledge that the release of claims under the Age Discrimination in
Employment Act (“ADEA”) is subject to special waiver protection. Therefore,
Executive acknowledges the following: (a) he has had 21 days to consider this
Release (but may sign it at any time beforehand if he wishes); (b) he can
consult an attorney in doing so; (c) he can revoke this Release within seven (7)
days of signing it by sending a certified letter to that effect to [name and
address]; and that (d) this Release shall not become effective or enforceable
and no severance benefits shall be provided until the 7-day revocation period
has expired.

 



19

 

 

 

The parties agree that this Release and the Agreement contain all of their
agreements and understandings with respect to their subject matter, and may not
be contradicted by evidence of any prior or contemporaneous agreement, except to
the extent that the provisions of any such agreement have been expressly
referred to in this Release or the Agreement as having continued effect. It is
agreed that this Release shall be governed by the laws of the State of
California. If any provision of this Release or its application to any person,
place, or circumstance is held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Release and such
provision as applied to other person, places, and circumstances will remain in
full force and effect.

 



                    Ivan Trifunovich     [Name of Company Signatory]        
WaferGen Biosystems, Inc.             Date: _____________     Date:
_____________  

 





20

 

 

EXHIBIT B

 

Proprietary Information Agreement

 



21

 

 



ANNEX A

 

SECTION 409A ADDENDUM

 

Notwithstanding anything to the contrary in the Agreement, no severance pay or
benefits to be paid or provided to Executive, if any, pursuant to the Agreement
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

Any severance payments or benefits under the Agreement that would be considered
Deferred Payments will be paid or will commence on the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by the next paragraph.

 

Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.

 

Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments. For this purpose, the “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to him during Executive’s taxable year
preceding his taxable year of his separation from service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Internal Revenue Code for the year in which Executive’s separation from
service occurred.

 



22

 

 

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

All reimbursements under the Agreement, including but not limited to under
Sections IC, IIG and IIJ, will be paid in accordance with Section 409A,
including, where applicable, the requirement that (a) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in the Agreement), (b) any such reimbursements or in-kind
benefits be made or provided no later than the last day of the calendar year
following the calendar year in which the expense was incurred, (c) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, and (d) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

If a Change of Control (as defined in the Agreement) constitutes a payment event
with respect to any payment under the Agreement which provides for the deferral
of compensation and is subject to Section 409A, the Change of Control with
respect to such payment must also constitute a “change in control event,” as
defined in Treasury Regulation section 1.409A-3(i)(5).

 



23

 

 

